DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 1 - 3 and 5 – 9 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest operate in a sleep state when a surrounding illuminance is less than a threshold value; set an operation mode of the image sensor directly from the sleep state to a low power consumption mode in response to detecting that the surrounding illuminance is equal to or greater than the threshold value; detect presence or absence of a preset, predetermined subject from an image having a low resolution output from the image sensor when the operation mode is set to the low power consumption mode, the image sensor including, as operation modes, the low power consumption mode in which the image having the low resolution is output and a normal mode in which an image having a high resolution as compared with the image having the low resolution is output; and set 

Regarding claims 2 – 3 and 8 - 9, claims 2 – 3 and 8 - 9 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 5, the prior art of record fails to teach or fairly suggest operating in a sleep state when a surrounding illuminance is less than a threshold value; setting an operation mode of the image sensor directly from the sleep state to a low power consumption mode in response to detecting that the surrounding illuminance is equal to or greater than the threshold value; detecting presence or absence of a preset, predetermined subject from an image having a low resolution output from the image sensor when the operation mode is set to the low power consumption mode, the image sensor including, as operation modes, the low power consumption mode in which the image having the low resolution is output and a normal mode in which an image having a high resolution as compared with the image having the low resolution is output; and setting the operation mode of the image sensor to the normal mode and causing the image sensor to output the image having the high resolution based on detection of the presence of the predetermined subject in the image having the low resolution; in combination with other elements of the claim.

claim 6, the prior art of record fails to teach or fairly suggest operating in a sleep state when a surrounding illuminance is less than a threshold value; setting an operation mode of the image sensor directly from the sleep state to a low power consumption mode in response to detecting that the surrounding illuminance is equal to or greater than the threshold value; detecting presence or absence of a preset, predetermined subject from an image having a low resolution output from an image sensor when the operation mode is set to the low power consumption mode, the image sensor including, as operation modes, the low power consumption mode in which the image having the low resolution is output and a normal mode in which an image having a high resolution as compared with the image having the low resolution is output; and setting the operation mode of the image sensor to the normal mode and causing the image sensor to output the image having the high resolution based on detection of the presence of the predetermined subject in the image having the low resolution; in combination with other elements of the claim.

Regarding independent claim 7, the prior art of record fails to teach or fairly suggest an image sensor including, as operation modes, a low power consumption mode in which an image having a low resolution is output and a normal mode in which an image having a high resolution as compared with the image having the low resolution is output; and a control unit that controls the image sensor, the control unit including processing circuitry configured to: operate in a sleep state when a surrounding illuminance is less than a threshold value; set an operation mode of the image sensor directly from the sleep state to a low power consumption mode in response to detecting that the surrounding 

Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
08/06/2021
Primary Examiner, Art Unit 2696